AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Western District
                                                         __________         of of
                                                                     District  Missouri
                                                                                  __________

                  In the Matter of the Search of                         )
              (Briefly describe the property to be searched              )
               or identify the person by name and address)               )     Case No.    19-3047-SW-WJE
        3807 N. Oakland Gravel Road, Columbia, Missouri                  )
          (More particularly described in Attachment A)                  )
                                                                         )

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                          Western  District of            Missouri
(identify the person or describe the property to be searched and give its location):



      3807 N. Oakland Gravel Road, Columbia, Missouri (More particularly described in Attachment A).



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


                                                                  See Attachment B.




         YOU ARE COMMANDED to execute this warrant on or before                   April 23, 2019        (not to exceed 14 days)
       ✔ in the daytime 6:00 a.m. to 10:00 p.m. ’ at any time in the day or night because good cause has been established.
       ’

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                        Willie J. Epps, Jr.                  .
                                                                                               (United States Magistrate Judge)

     ’ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ’ for         days (not to exceed 30) ’ until, the facts justifying, the later specific date of                                     .


Date and time issued:             04/11/2019 8:35 am
                                                                                                       Judge’s signature

City and state:              Jefferson City, Missouri                              Willie J. Epps, Jr., United States Magistrate Judge
                                                                                                     Printed name and title
AO 93 (Rev. 11/13)   Search and Seizure Warrant (Page 2)


                                                                            Return
Case No.:                                  Date and time warrant executed:               Copy of warrant and inve tory left with:
   19-3047-SW-WJE                           o                               ))...
                                                                              (ltJ~l'1.                               A- T'clZ.
Inventory made in the presence of :                        J         _
                                              SH               oN   I (/c~Ei<
Inventory of the property taken and name of any person( s) seized:




                                                                         Certification


         I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:



                                                                                                  Printed name and title
 FO-597(Rev 8-11-94)                                                                                           Page 1 of 3


                             UNITED STATE DEPARTMENT OF JUSTICE
                              FEDERAL BUREAU OF INVESTIGATION
                                     Receipt for Property   Received/Returned/Released/Seized

File #: 286C-KC-
3063418


On (date)      4/12/2019                                                                        item(s) listed below were:
                                                                                                D   Received   From
                                                                                                D   Received To
                                                                                                D   Released To
                                                                                                ~   Seized


(Name)                  Christina Kaster
(Street Address)
                       -----------------------------------------------------------------
                        3807 N Oakland Gravel Road
(City)                  Columbia, MO
                       -----------------------------------------------------------------
Description   of Item(s):

Ruger Model #: 1911, Serial #: 670-41064, Country: USA, .45 cal

Ruger Model #: LC9s, Serial #: 328-81023, country: USA, 9mm
2 magazines and ammunition,       5 .45 cal live cartridge casings, 7 9mm live cartridge casings, 112 ga live shot
shell

Mossberg 12 ga shotgun, Model #: 500A, Serial #: T230585

6 12 ga live shot shells

Envelope from Wesley Kaster, Cole County Jail

Envelope and letter from Wesley Kaster, Cole County Jail

Ammunition,   41 38 special live cartridge casings, 3 12 ga live shot shells

Mosin Nagant 7.62 mm, Serial #: T127887, Country: USSR

Ruger 5.56mm, Model #: SR556, Serial #: 591-09731, Country: USA

Sturm Ruger, Model: Ranch Rifle, 7.62mm x 39, Serial #: 581-33768, Country: USA

Springfield Armory, 308 cal, Model: SOCOM II, Serial: 204652, Country: USA

1 magazine with 19 308 live cartridge casings

Ruger, Model #: 10/22 carbine 22 cal LR, Serial #: 257-09493, Country: USA

Ammunition,   5 22 cal live cartridge casings

Leinad Inc., Model: D, .45 cal, Serial #: K00009948

3 mags w/.308cal rounds, 3 mags w/.223cal rounds, 1 mag w/ .22cal rounds, 1 loose .223cal round, 1 loose
7.62mm round, 1 loose .308cal round, 7 loose 9mm rounds, 10 .45cal rounds, 1 .22cal round

Ruger, Model: MKIII, .22 cal LR, Serial #: 270-57230, Country: USA
FD-597 (Rev 8-11-94)                                                                                 Page 2 of 3


                           UNITED STATE DEPARTMENT OF JUSTICE
                            FEDERAL BUREAU OF INVESTIGATION
                                   Receipt for Property   Received/Returned/Released/Seized   _

File #: 286C-KC-
3063418

4 magazines with .22 cal LR live cartridge casings

18 boxes of .223cal rounds, 20 boxes of .22cal LR rounds, 11 boxes 12 ga shot shells, 3 boxes 9mm rounds, 7
boxes 00 buckshot, 2 boxes of .410cal rounds, 30 boxes 7.62mm rounds, 1 box 5.56cal rounds
1 clear bag of 34 loose .45cal rounds, 1 mag of .45cal rounds, and 1 loose 12 ga shotshell; 34 boxes of 12 ga
shotshells; 3 sleeves of 7.62mm rounds, 2 boxes of .223cal rounds, 1 box of 7.62mm rounds, 3 boxes of 00
buckshot, 6 boxes of .410 000 buckshot

23 boxes .45callive cartridge casings

1 loose 9mm live cartridge casing

Wooden box with possible drugs and paraphernalia

Glass container with possible drug oil

Plastic container with black and white cable ties

Copper wire

Package with black cable ties

7 glass jars with possible drug residue, 3 ziplock bags with possible drug residue, 1 metal grinder with possible
drug residue, 1 plastic jar with possible drug reSidue, 1 plastic grinder with possible drug residue

1 CD titled "Strain Hunters", 1 plastic container   labeled "4X Gluten Free Chocolate Chip Cookie Pack"

Ammo belt with 50 12 ga live shot shells

Vector Arms, Model #: HR4332, 9mm, Serial #: 503542, Country: USA

12 magazines with 9mm live cartridge casings, 2 boxes of 9mm live cartridge casings, 1 black sling
21 loose .410 rounds in clear bag, 2 boxes of 9mm rounds, 3 boxes and 1 clear bag of .223 rounds, 1 box of .45
cal rounds, 1 magazine of .223 rounds, 1 magazine of 7.62mm rounds

2 clay pots with possible drug plants, 1 labeled    "$ maker", 1 labeled "white widow"
1 clay pot with possible drug plant labeled "gorilla bomb"

Hygro-Thermometer

Plug-in timer

Plug-in light

Light ballast

Loose 9mm live cartridge casings, 1 magazine of .45 cal live cartridge casings

Type written letter in room D

Possible drug paraphernalia
FD-597 (Rev 8-11-94)
                                                                                                    Page 3 of 3

                          UNITED STATE DEPARTMENT OF JUSTICE
                           FEDERAL BUREAU OF INVESTIGATION
                                 Receipt for Property   Received/Returned/Released/Seized

File #: 286C-KC-
3063418
1 grinder with possible drug residue, glass pipe with possible drug residue, plastic container with possible drug
residue, wooden item with possible drug residue, plastic bag with pipe and possible drug residue

21 packages of 7.62 x S4mm bulk ammo

Not collected

2 pieces of copper wire

Lights with fan




 Rece,vedBvCkI~

                       _./ /_/.~
                                      6:;>;&--                  RecehiedFrom

                                                        ---------
                                                                                      a5 J  ~~A:/
                                                                                                       ~D

  (signature),
            ---
                ,         V~  ~
                           ----
                             .;:::::--                               (Signature&",r
                                                                                            7 ~
                                                                                                        .
